Case 1:19-cv-00076-RM-KLM Document 41 Filed 10/23/20 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 1:19-cv-00076-RM-KLM

  ALLIANCE OF NUCLEAR WORKERS ADVOCACY GROUPS,
  ROCKY FLATS DOWNWINDERS,
  CANDELAS GLOWS/ROCKY FLATS GLOWS,
  ENVIRONMENTAL INFORMATION NETWORK (EIN) INC.,
  ROCKY FLATS NEIGHBORHOOD ASSOCIATION,
  ROCKY FLATS RIGHT TO KNOW, and
  ROCKY MOUNTAIN PEACE & JUSTICE CENTER,

         Petitioners,

  v.

  UNITED STATES OF AMERICA,

         Respondent.

  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on its sua sponte Order to Show Cause as to why this case

  should not be dismissed as moot (ECF No. 34) and Petitioners’ Response (ECF No. 35).

         After filing their Petition for Disclosure of Certain Documents Provided to Special

  Federal Grand Jury 89-2 (“Petition”) (ECF No. 1), this Court learned there was a possibility that

  the United States Attorney’s Office (“USAO” or the “Government”) no longer possessed “public

  and business documents” gathered by Special Federal Grand Jury 89-2 (“SFGJ 89-2”) during its

  investigation into certain conduct by Rockwell International Corporation at Rocky Flats Nuclear

  Weapons Plant (“Rocky Flats”). As a result, the Court directed the Government review its own

  records to determine whether it in fact possessed what Petitioners seek. (ECF No. 32.) The
Case 1:19-cv-00076-RM-KLM Document 41 Filed 10/23/20 USDC Colorado Page 2 of 6




  Government subsequently filed a Report, explaining its investigation returned no relevant

  records.1 (ECF No. 33.)

            On May 26, 2020, the Court issued an Order to Show Cause (ECF No. 34), directing

  Petitioners to address the threshold question of whether the Court possesses subject matter

  jurisdiction over this action and explain why their Petition is not moot due to the Government’s

  Report.

            Petitioners respond that the USAO is only one possible location for the “public and

  business documents provided to the [SFGJ] 89-2,” and that it is possible that these records,

  which are a subset of the 2,000 exhibits considered by SFGJ 89-2, can be located within the

  court’s system. (ECF No. 35, at 2–4.) Petitioners argue that there is no way for them to know for

  sure whether those records exist with the court, because there are at least five cases that remain

  under seal where “[t]he Court was called upon . . . to review the exhibits, and to enter rulings

  based on the [SFGJ] 89-2’s work.” (Id. at 3, 4, 9–11.) Petitioners cannot say one way or the other

  whether those documents exist within the possession of the court, because no inventory can be

  taken where those cases remain sealed. (Id. at 15–17.) Therefore, Petitioners argue that the case

  cannot be moot because it is necessary to unseal those cases at least to the extent an inventory

  can be taken to identify whether those documents exist.2 (Id.) In short, Petitioners argue that their


            1
              The Government stated it searched (1) their office’s file room and storage spaces, (2) their office’s grand
  jury file room, and (3) the Federal Records Center (“FRC”). (ECF No. 33, at ¶¶ 7, 8.) The search uncovered both the
  original handwritten logbook of Special Federal Grand Jury 89-2 and twelve boxes of documents related to Special
  Federal Grand Jury 89-2. (Id. ¶¶ 7, 10.) The logbook failed to account for the ultimate disposition of the documents
  received pursuant to subpoenas or their location, and the twelve boxes at the FRC did not contain any relevant
  documents. (Id.)
            2
              In support of their argument, Petitioners rely on document management and retention policies that took
  effect as early as 1996. (ECF No. 35, at 11, 12.) However, Petitioners do not explain how these policies are relevant
  to SFGJ 89-2, which concluded in 1992. (Id. at 5.) Even considering the fact that Petitioners cite five “related cases,”
  none of the post-1992 cases reference the documents Petitioners seek. See In re Special Federal Grand Jury 89-2, 450
  F.3d 1159, 1164 – 65 (10th Cir. 2006) (members of the SFGJ 89-2 petitioning to “release information” “speak publicly
  about their experience as grand jurors and their perceptions of the conduct of government employees and Department
  of Justice lawyers”); U.S. ex rel. Stone v. Rockwell Int’l Corp., 173 F.3d 757, 760 (10th Cir. 1999) (requests for grand
  jury transcripts); In re Special Federal Grand Jury 89-2, 450 F.3d 1159, 1176 (10th Cir. 2006) (citing case law,

                                                             2
Case 1:19-cv-00076-RM-KLM Document 41 Filed 10/23/20 USDC Colorado Page 3 of 6




  Petition was so broad such that it can be understood as either a petition for disclosure of grand

  jury proceedings or a petition to unseal court records, or both. (Id. at 15.) The Court disagrees

  that this is a practical reading of the Petition, and even if it were, unsealing grand jury

  proceedings and unsealing court records are discrete actions that may be accomplished in

  different ways.

          Mootness. Mootness is an issue of subject matter jurisdiction which can be raised at any

  stage of the proceedings. Kennedy v. Lubar, 273 F.3d 1293, 1301-02 (10th Cir. 2001). Under

  Article III of the Constitution, federal courts may only adjudicate live controversies. See U.S.

  Const. Art. III, § 2, cl. 1; Alvarez v. Smith, 558 U.S. 87, 92 (2009). An “actual controversy must

  be extant at all stages of review, not merely at the time the complaint is filed.” Alvarez, 558 U.S.

  at 130 (internal quotation marks and citations omitted); see also Jordan v. Sosa, 654 F.3d 1012,

  1023 (10th Cir. 2011) (“The mootness doctrine provides that although there may be an actual and

  justiciable controversy at the time the litigation is commenced, once that controversy ceases to

  exist, the federal court must dismiss the action for want of jurisdiction.”) (citation omitted).

          The Petition refers in numerous locations to “public and business documents” that were

  “gathered by” or “were provided to [SFGJ 89-2]” and remain “under the seal for [SFGJ 89-2].”

  (ECF No. 1, at 1–3, 5, 23, 24, 26.) Petitioners also cite to Federal Rule of Criminal Procedure

  6(e) – the rule governing the recording and retention of the grand jury recording, reporter’s

  notes, and transcripts prepared from those notes, by a government attorney by default. In doing

  so, they invoke and allege the standards that would otherwise be required to provide for the


  generally, for the proposition that certain court proceedings must be sealed to preserve the secrecy of grand jury
  proceedings). In sum, Petitioner does not show that the “public and business records” they seek were considered by
  the court after 1992, meaning document management and retention policies adopted in 1996 are irrelevant. The
  question – one which Petitioners do not answer – is what were the policies covering the period during which SFGJ
  89-2 was empaneled? There is reason to believe government attorneys believed these documents existed as late as
  1994 (ECF No. 35-1), but there is no indication they or the court ever came into possession of those documents, again
  making 1996 policies irrelevant.

                                                           3
Case 1:19-cv-00076-RM-KLM Document 41 Filed 10/23/20 USDC Colorado Page 4 of 6




  disclosure of grand jury proceedings. (ECF No. 1, at 25) (arguing the request for documents (1)

  is directly related to identifiable pending or anticipated litigation, (2) is supported by a

  particularized need, and (3) the interest of protecting the public health and safety at Rocky Flats

  outweighs the generalized public interest to grand jury secrecy).

           Nowhere in their Petition do Petitioners allege they are entitled to the unsealing of court

  records, which begins with different presumptions and invokes a different analysis. Compare

  Fed. R. Crim. P. 6(e)(3) (exceptions to presumed secrecy under Rule 6(e)(2)(B)) and Fed. R.

  Crim. P 6(e), advisory committee notes, 2002 Amendments (“Rule 6(e) continues to spell out the

  general rule of secrecy of grand-jury proceedings and the exceptions to that general rule”)

  (emphasis added) and In re Special Grand Jury 89-2, 450 F.3d 1159, 1177–78 (10th Cir. 2006)

  (citing Douglas Oil Co. of California v. Petrol Stops Northwest, 441 U.S. 211, 222 (1979)) (if

  disclosures are governed by Rule 6(e), “[t]he court initially must determine whether Rule 6(e)

  authorizes disclosures for Appellants’ purposes, and, if so, whether they have met the standard

  for determining when the traditional secrecy of the grand jury may be broken”) (internal

  quotations omitted), with U.S. v. Bacon, 950 F.3d 1286, 1292–94 (citing U.S. v. Pickard, 733

  F.3d 1297, 1302–03 (10th Cir. 2013)) (due to the presumption of public access to judicial

  records, it is the party seeking to keep records sealed that bears the burden of justifying that

  secrecy).

           Now that Petitioners have learned the suspected custodians of the SFGJ 89-2 materials3

  do not have them, Petitioners pivot to five “related cases.” (ECF No. 35, at 9–11). And it is



           3
             The Court acknowledges there is a dispute regarding whether third-party business records are “grand jury
  materials” subject to Fed. R. Crim. P 6(e) (ECF No. 24, at 4 n.1) (citing U.S. ex rel. Woodard v. Tynan, 757 F.2d 1085,
  1087 (10th Cir. 1985)); however, the Court need not address the issue here and assumes without deciding that they
  are. See also In re Special Grand Jury 89-2, 450 F.3d 1159, 1167, 1177 (10th Cir. 2006) (“documents originally in
  the hands of a witness who produced them to a grand jury” could be subject to Rule 6(e) if “disclosure would tend to
  reveal some secret aspect of the grand jury’s investigation”).

                                                            4
Case 1:19-cv-00076-RM-KLM Document 41 Filed 10/23/20 USDC Colorado Page 5 of 6




  through these related cases that Petitioners believe they may be able to obtain the “public and

  business documents provided to the [SFGJ 89-2].” (ECF No. 1, at 28.) However, it should be

  recognized that the grand jury has not been textually assigned to any particular branch of

  government and is a constitutional fixture in its own right. U.S. v. Williams, 504 U.S. 36, 47

  (1992). “Although the grand jury normally operates . . . in the courthouse and under judicial

  auspices, its institutional relationship with the Judicial Branch has traditionally been . . . at arm's

  length.” Id. Therefore, it is improper for Petitioners to specifically seek disclosures related to a

  grand jury inquiry, which are unrelated to the court, then refocus their sights on those same

  documents from the courts, using the same Petition alleging the same facts. See Williams, 504

  U.S. at 48 (grand jury is functionally independent from the Judicial Branch).

          The Court does not opine on whether Petitioners could bring a petition to unseal these

  related cases or Petitioners’ ultimate success in doing so; however, as it is currently framed, this

  case is moot because the redress Petitioners seek – disclosure of public and business records that

  were gathered by and provided to SFGJ 89-2 and remain under seal for the same (ECF No. 1, at

  28) – is no longer available. The Court lacks the power to issue the requested relief because the

  Government does not possess those documents and therefore cannot be compelled to produce

  them. (ECF No. 33.)

         Based on the foregoing, it is ORDERED:

         (1)      That the Order to Show Cause (ECF No. 34) is MADE ABSOLUTE;

         (2)      That the Petition (ECF No. 1) is DISMISSED without prejudice as moot; and

         (3)      That the Clerk shall close the case.




                                                     5
Case 1:19-cv-00076-RM-KLM Document 41 Filed 10/23/20 USDC Colorado Page 6 of 6




       DATED this 23rd day of October, 2020.


                                                   BY THE COURT:



                                                   ____________________________________
                                                   RAYMOND P. MOORE
                                                   United States District Judge




                                               6
